FILED
                             NOT FOR PUBLICATION                            SEP 02 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EVELYN PATRICIA MEDRANO, AKA                     No. 12-73550
Patricia Medrano,
                                                 Agency No. A029-187-742
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Evelyn Patricia Medrano, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s denial of her applications for asylum, withholding of removal,

protection under the Convention Against Torture (“CAT”), cancellation of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and adjustment of status. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We deny in part and dismiss in part the petition for review.

      Medrano does not raise, and has therefore waived, any argument challenging

the agency’s determination with respect to CAT relief. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (“Issues raised in a brief that are not

supported by argument are deemed abandoned. Furthermore, an issue referred to

in the appellant’s statement of the case but not discussed in the body of the opening

brief is deemed waived.” (citations omitted)).

      We lack jurisdiction to consider Medrano’s contentions regarding her

applications for asylum and cancellation of removal, as well as her contentions

regarding her past criminal convictions, where she failed to exhaust these claims

before the agency. Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   12-73550